Citation Nr: 1542003	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating (evaluation) in excess of 10 percent for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1980 to September 1984.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for right Achilles tendonitis with a 10 percent rating effective from November 
9, 2006, the date of receipt of the service connection claim.  Jurisdiction was later transferred to the RO in Detroit, Michigan.  

In a June 2014 decision, the Board denied the issue of entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was vacated pursuant to an April 2015 Joint Motion for Remand (Joint Motion) on the basis that the Board failed to provide adequate reasons or basis for finding that the limitation of right ankle motion did not more nearly approximate marked, rather than moderate, limitation of motion.  The parties agreed that the Board should address whether Deluca factors warrant a higher initial rating.   
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  In the December 2009 rating decision, the RO granted a TDIU effective from February 2, 2008, which was the last date of work as confirmed by the Veteran's former employer.  

FINDINGS OF FACT

Throughout the rating period from November 9, 2006, the right ankle disability was manifested by right plantar flexion from 30 to 40 degrees, right dorsiflexion from 10 degrees to 15 degrees, pain, swelling, weakness, valgus-varus instability, 
10 percent valgus angulation, locking episodes, giving way, and flare-ups with prolonged standing and walking, treated with an ankle brace or wrap, and caused significant effects on occupational activities, which approximates marked limitation of ankle motion.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial rating of 
20 percent, and no higher, for right Achilles tendonitis are met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App.  
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in May 2007, March 2009, and September 2012.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the subjective complaints as it related to the past and current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  There is neither allegation nor indication of a material change in condition since the September 2012 VA examination.  For these reasons, the Board finds that the examination reports are adequate for rating purposes, and there is no need for further examination.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Right Ankle Disability

For the entire initial rating period, the right ankle disability has been rated at 10 percent under the criteria found at 38 C.F.R § 4.71a, DC 5271, for limited motion of the ankle.  Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A maximum 20 percent rating is warranted for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 
20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2015).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the manifestations of the right ankle disability more closely approximate marked limitation of ankle motion so that the criteria for a 20 percent rating are met for the entire rating period.  At VA examinations performed during the rating period, right ankle plantar flexion ranged from 30 to 40 degrees (out of 45 degrees) and right ankle dorsiflexion ranged from 10 to 15 degrees (out of 20 degrees) after taking into consideration such factors as pain and repetitive use.  See May 2007 and September 2012 VA examination reports.  The Veteran also reported right ankle swelling, weakness (i.e., the ankle twists easily), locking episodes, and giving way, flare-ups with prolonged standing and walking, and frequent treatment with an ankle brace or wrap.  The Veteran is competent to report her experience of right ankle symptoms, and there is no indication that the account of such symptomatology is not credible.  Thus, the evidence shows an approximate 33 percent loss of right ankle plantar flexion and 
50 percent loss of right ankle dorsiflexion due to Deluca factors.  

The evidence also shows a 50 to 75 percent decrease in overall right ankle functional ability during a flare-up, which is reportedly precipitated by prolonged standing or walking, or running, and occurs approximately two to three times per week.  The right ankle disability was manifested by valgus-varus instability and a 10 percent valgus angulation, which indicates some deformity of the right ankle.  See May 2007 VA examination report.  The March 2009 VA examiner opined that there were significant effects on occupational activities due to right ankle pain.  

Thus, the evidence relevant to the rating period shows that the right ankle disability was manifested by right plantar flexion ranging from 30 to 40 degrees, right dorsiflexion ranging from 10 degrees to 15 degrees, pain, swelling, weakness, valgus-varus instability, 10 percent valgus angulation, locking episodes, giving way, flare-ups with prolonged standing and walking, treated with an ankle brace or wrap, and caused significant effects on occupational activities.  When viewing the disability picture as a whole, the Board finds that the evidence shows that the right ankle disability approximates marked limitation of right ankle motion.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that a higher initial rating of 20 percent under DC 5271 is warranted for the entire rating period.  The 20 percent rating is the maximum allowable under 
DC 5271.  38 C.F.R. §§ 4.3, 4.7. 

The Board notes that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence shows that the Veteran's right ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either DC 5270 for ankle ankylosis or DC 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the Veteran's right ankle has undergone astragalectomy or is manifested by malunion of os calcis or astragalus; therefore, a higher rating under DC 5274 or DC 5273 is not warranted.  38 C.F.R. § 4.71a. 

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and impairment caused by the right ankle disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the entire rating period, the right ankle disability was manifested by right plantar flexion ranging from 30 to 40 degrees, right dorsiflexion ranging from 10 degrees to 15 degrees, pain, swelling, weakness, valgus-varus instability, 10 percent valgus angulation, locking episodes, giving way, flare-ups with prolonged standing and walking, treated with an ankle brace or wrap, and caused significant effects on occupational activities.  The schedular rating criteria specifically provide ratings for limitation of ankle motion (DC 5271), and contemplate ratings based on limitation of motion, including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The 20 percent schedular rating under DC 5271 specifically contemplates marked limitation of right ankle motion, including such considerations as pain, stiffness, giving way, fatigability, and swelling.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current rating, that the right ankle symptoms and related functional impairment, to include difficulty standing and walking for prolonged periods (i.e., pain on movement) and use of an ankle brace or ankle wrap (i.e., swelling, weakness, and instability), are fully contemplated in the current 20 percent schedular rating under DC 5271.  

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary on that basis.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating of 20 percent for right Achilles tendonitis for the entire rating period is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


